DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined double patenting rejection(s) is/are necessary. More details below. 
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining an instance-aware mask for the property feature based on the region image; determining a semantic segmentation mask for the property feature based on the region image;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image segmentation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Allowable Subject Matter
Claims 1-10 are allowable / patentable if the double patenting rejection is overcome. 

Pershing (US 20100114537) discloses a method, comprising:
receiving a region image that depicts a property feature (see figure 3A shows an aerial image of a property and see figure 2A below);

    PNG
    media_image1.png
    375
    659
    media_image1.png
    Greyscale

determining an instance-aware mask for the property feature and a semantic segmentation mask for the property feature, based on the region image (see figure 3C and figure 6C below showing semantic segmentation, lines contours drawn on the roof and mask generated on the roof, different shades of gray levels);

    PNG
    media_image2.png
    557
    856
    media_image2.png
    Greyscale

Pershing is silent in disclosing computing a distance transform from the instance-aware mask; determining a flooded mask by assigning instance identifiers to pixels of the instance-aware mask based on the distance transform; and generating a pixel-accurate mask by combining the flooded mask and the semantic segmentation mask.

Ratner (US 8085849) discloses 
receiving a region image that depicts a property feature (see figure 2):

    PNG
    media_image3.png
    380
    600
    media_image3.png
    Greyscale
;
determining an instance-aware mask for the property feature and a semantic segmentation mask for the property feature, based on the region image (see figure 3 show segmented image with masks placed onto of the regions);

    PNG
    media_image4.png
    384
    712
    media_image4.png
    Greyscale

computing a distance transform from the edge pixels (see column 5, lines 24-34, a distance map is computed from the edge pixels, where each pixel in the distance map receives a value indicating its distance from the closest edge point, wherein the distance map is computed in two passes over the image frame involving only comparisons and increments by 1, wherein the distance values are all integers), but not from instance-aware mask;
Ratner is silent in disclosing determining a mask by assigning instance identifiers to pixels of the instance-aware mask based on the distance transform; generating a pixel-accurate mask by combining the flooded mask and the semantic segmentation mask.

Segev (US 20210073449) discloses rooms and their contours are identified based on the identified wall boundaries using a flooding algorithm, wherein the room boundary reconstruction are from a black and white image pixelated image in which wall locations are represented in black may be accomplished via a 4-way flood fill algorithm, wherein the flood fill determines the area connected to a given node in a 2D array, where the flood fill algorithm is implemented by the "bucket" fill tool of paint programs to fill connected, similarly-colored areas with a different color (see paragraph 678), which reads on determining a flooded mask by assigning instance identifiers to pixels of the instance-aware mask but is not based on the distance transform. Segev is also silent in disclosing generating a pixel-accurate mask by combining the flooded mask and the semantic segmentation mask. 

Kottenstette (US 20170076438) discloses determining a flooded mask by assigning instance identifiers to pixels (see figure 4, 422 is the flood image), but not based on instance-aware mask based on the distance transform; and generating a pixel-accurate mask by combining the flooded mask and the unprocessed image (see figure 4 below, 408 is the combiner), not using the semantic segmentation mask: 

    PNG
    media_image5.png
    546
    903
    media_image5.png
    Greyscale
.
Newly found reference, Varkuti (US 20160284082) discloses generating a pixel-accurate mask by associating instance identifiers for different property feature instances with pixels of the semantic segmentation mask (see figure 5 below) but not based on the distance transform: 

    PNG
    media_image6.png
    619
    1128
    media_image6.png
    Greyscale
.
Kottenstette, Segev, Ratner and Pershing, taken alone or in combination with each other, are silent in disclosing all the limitations of claim 1. For the reasons above all claims are allowable. 

[4]	Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11222426.  The conflicting claims are not identical but are almost identical in scope.  However, the conflicting claims are not patentably distinct from each other because: Claim 1 and patent claim 1 recite common subject matter; whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by patent claim 1, and whereby the elements of claim 1 are fully anticipated by patent claim 1. 

Claim 1-10 will be indicated rejected because they are double patently rejected. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 20100114537) in view of KOTTENSTETTE (US 20170076438 A1). 

Regarding claim 11, Pershing discloses a method, comprising: 
receiving a region image depicting a set of instances of a property feature (see figure 3A shows an aerial image of a property and see figure 6A below);

    PNG
    media_image7.png
    390
    927
    media_image7.png
    Greyscale

retrieving parcel data representative of parcel extents for parcels associated with the region image (see figure 6A above, 407 is read as parcel data, paragraph 61, five images 402-406 of a building roof 407. The control panel 401 includes user selectable controls, e.g., buttons, check boxes, menus, etc., for various roof modeling tasks, such as setting reference points for the images, setting the vertical (Z) axis for the images, switching between different images, saving the model, and the like, each of the images 402-406 provides a different view of the building roof 407); 
determining a segmentation mask for the property feature based on the region image (see figure 3C and figure 6C below showing semantic segmentation, lines contours drawn on the roof and mask generated on the roof, different shades of gray levels);

    PNG
    media_image2.png
    557
    856
    media_image2.png
    Greyscale
.
Pershing is silent in disclosing determining property feature image segments corresponding to property feature instances based on the segmentation mask and the parcel data. KOTTENSTETTE discloses determining property feature image segments corresponding to property feature instances based on the segmentation mask and the parcel data (see figure 4, below):

    PNG
    media_image8.png
    642
    1072
    media_image8.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining property feature image segments corresponding to property feature instances based on the segmentation mask and the parcel data because in order extract texture information from the mask for improving image recognition. 

Regarding claim 12, Pershing discloses the method of Claim 11, wherein the property feature image segments are pixel-accurate representations of the respective property feature instance depicted in the region image (see figure 4A below, 408 is a segment of the image below).

    PNG
    media_image9.png
    460
    895
    media_image9.png
    Greyscale
.

Regarding claim 13, KOTTENSTETTE discloses the method of Claim 11, further comprising determining an instance-aware mask for the property feature based on the region image and the parcel data, wherein the property feature image segments are determined based on the instance-aware mask and the segmentation mask (see figure 5B, below, also paragraph 152, The segmentation method, such as GrabCut, takes in image 502A and labels 504B to generate a final binary foreground mask 510B. Binary foreground mask 510B shows foreground 514B and 518B in white, and background 516B in black):

    PNG
    media_image10.png
    382
    956
    media_image10.png
    Greyscale
.
See the motivation for claim 11. 

Regarding claim 14, KOTTENSTETTE discloses the method of Claim 13, wherein the instance-aware mask comprises an under-segmented mask of the property feature (see figure 5B, 512B below):

    PNG
    media_image11.png
    201
    652
    media_image11.png
    Greyscale
.
See the motivation for claim 11. 

Regarding claim 17, KOTTENSTETTE discloses the method of Claim 11, wherein determining the property feature image segments comprises segmenting the segmentation mask using the parcel data (see figure 2, 208 is the segmentation mask using the parcel data):

    PNG
    media_image12.png
    247
    799
    media_image12.png
    Greyscale
.
See the motivation for claim 11. 

Regarding claim 18, Pershing discloses the method of Claim 17, wherein segmenting the segmentation mask using the parcel data comprises: 
identifying property feature pixels, from the semantic segmentation mask, that share a common parcel (see figure 3C, 303b and 303c are shared areas in 303); and 
treating the identified property feature pixels as part of a shared property feature image segment (see figure 3C, shared property feature image):

    PNG
    media_image13.png
    284
    776
    media_image13.png
    Greyscale
.

Regarding claim 19, Pershing discloses the method of Claim 11, wherein the region image is comprises a remote image (see figure 3B is read as the remote image, taken from the sky, aerial image).
Regarding claim 20, Pershing discloses the method of Claim 11, wherein the property feature comprises at least one of: a roof, driveway, paved surface, vegetation, or waterfront (see figure 3B, the image taken includes plurality of roofs).

3.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 20100114537) in view of KOTTENSTETTE (US 20170076438 A1) and Xu (US 20070036432). 

Regarding claim 15, the combination of Pershing and KOTTENSTETTE as a whole discloses the method of Claim 13, wherein determining the property feature image segments comprises: dilating each instance within the instance-aware mask to generate a dilated mask; and masking the dilated mask using the segmentation mask. Xu discloses dilating each instance within the instance-aware mask to generate a dilated mask (see paragraph 59, at step 2.18 a dilation operation using a 9.times.9 block structuring element, with each block of the element being set to "1", is performed on the foreground segmented pixels of the segmentation map corresponding to FIG. 9 by the blob reconstruction program 38 to segment surrounding pixels to the already segmented pixels as foreground pixels); and masking the dilated mask using the segmentation mask (see figure 9 to figure 10):

    PNG
    media_image14.png
    340
    934
    media_image14.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image dilation in order to exposing image features for improving recognition. 

[4]	Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 16, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the method of Claim 13, wherein the instance-aware mask is determined by an instance-aware segmentation module trained on training data determined by: determining a set of polygons for a training image depicting a plurality of property features in a geographic region; determining a set of parcels for the geographic region; generating a set of instance polygons from the polygon set by combining adjacent polygons sharing a common parcel; and labelling each instance polygon in the set; wherein the training image and the labels are used to train the instance-aware segmentation module”  in combination with the rest of the limitations of claim 11.

Golden (US 20180218502) discloses the instance-aware mask is determined by an instance-aware segmentation module trained on training data determined by: determining a set of polygons for a training image depicting a plurality of property features (see figure 6 and figure 19 below):

    PNG
    media_image15.png
    343
    1193
    media_image15.png
    Greyscale
.
Golden is silent in disclosing the method of Claim 13, wherein the instance-aware mask is determined by an instance-aware segmentation module trained on training data determined by: determining a set of polygons for a training image depicting a plurality of property features, but is silent in disclosing in a geographic region.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 10/13/22